Order affirmed; no opinion.
Concur: Judges Dye, Van Voorhis, Scileppi and Bergan. Chief Judge Desmond and Judges Fuld and Burke dissent and vote to reverse the order of the Appellate Division and to direct the grant of coram nobis relief upon the ground that defendant was entitled, as a matter of constitutional law, to timely notice following his conviction either from the trial court or from his trial counsel of his right to appeal, the time within which such appeal must be taken and the applicable procedure to he followed.